Citation Nr: 0209041	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-29 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
ear fungal infection with wax buildup.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded the case in May 
2000 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review. 

The veteran also perfected an appeal concerning the effective 
date for a 10 percent evaluation assigned for his service-
connected bilateral hearing loss disability.  In a letter 
dated February 2001, however, the veteran stated that he was 
satisfied with the effective date and was withdrawing his 
appeal.  38 C.F.R. § 20.204 (2001) (a substantive appeal may 
be withdrawn in writing).  Hence, that issue is not before 
the Board at this time. 


FINDING OF FACT

The evidence demonstrates that the veteran's chronic right 
ear fungal infection that began in service has resulted in 
residual scarring of the tympanic membrane.  The competent 
evidence of record indicates that the veteran's history of 
wax buildup is not causally related to his chronic right ear 
fungal infections.


CONCLUSION OF LAW

Residuals of a right ear fungal infection to include right 
tympanic membrane scarring were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.126(a)).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he suffers from a chronic fungal infection 
in his right ear that began while on active duty in the South 
Pacific.  He claims this condition has waxed and waned over 
the years, that it causes occasional wax build up, and has 
resulted in scarring of the tympanic membrane.  For the 
reasons set forth below, the Board agrees and finds that 
service connection is warranted for the residuals of a right 
ear fungal infection. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The following evidence supports the veteran's claim for 
service connection for residuals of a right ear fungal 
infection.  Although the veteran's service medical records 
make no reference to a right ear infection, Edward D. 
Campbell, M.D., wrote in an October 1998 letter that he had 
treated the veteran in 1946 for an ear infection and wax 
build up, primarily in the right ear.  The veteran apparently 
told Dr. Campbell at that time that he had been treated for 
an infection in that ear while on active duty in the South 
Pacific.  He also reported that he noticed some scarring of 
the tympanic membrane area in the right ear, and indicated 
that he treated the veteran with antibiotics numerous times 
and washed out the canal with a peroxide solution.  He 
related the fungal infection, in pertinent part, to the 
scarring.  Treatment records from David Vidal, M.D., show 
that the veteran was seen for a fungal infection in his right 
ear in November 1970, and that the veteran came in to have 
his right ear cleaned in 1985, 1994 and 1996 because it was 
"stopped up" and unable to drain.  In 1996, Dr. Vidal noted 
the veteran's history of a fungal infection while in the 
Navy.  In June 1997, a VA examiner noted that there was no 
active infection at that time but that residual scarring of 
the right tympanic membrane was present.  When examined by VA 
in May 2000, the examiner said there was no way of knowing 
whether the veteran's fungal infection began while on active 
duty, but that she would give the veteran the benefit of the 
doubt.  She also said there was no way of knowing whether the 
fungal infection caused the scarring of the right tympanic 
membrane.  She did, however, state that the veteran's claim 
that the fungal infection caused the wax build-up due to not 
allowing the ear to drain was not credible because the two 
conditions were unrelated.  

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for 
residuals of a right ear fungal infection manifested by 
residual scarring of the tympanic membrane.  The evidence 
shows that the veteran was treated for an infection in his 
right ear in 1946, shortly after his separation from active 
Naval service, and that both that examiner and at least one 
VA examiner indicated that the scarring of the right tympanic 
membrane was related to the veteran's chronic fungal 
infections.  As to the issue of wax buildup as a residual of 
the fungal infections the veteran experienced in service, the 
Board notes that no examiner has related to two.  Dr. 
Campbell only indicated that the veteran told him that he had 
been treated for a right ear fungal infection in service, and 
although he indicated that he had treated the veteran for wax 
buildup in the right ear also in 1946, he only related the 
scarring to the fungal infection.  Further, the most recent 
VA examiner indicated that the right ear fungal infection and 
wax buildup were two unrelated condition and did not find the 
veteran's assertions in this regard to be medically 
plausible.  In short, no examiner has related the veteran's 
history of impacted wax to his military service or to the 
chronic fungal infections, and in fact, one examiner, as 
noted above, has specifically ruled out this symptomatology 
as related to any right ear fungal infections.  The veteran's 
statements as to a causal relationship between the right ear 
infections and wax buildup in this regard are insufficient 
competent medical nexus evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  However, to the extent that 
some of the evidence indicates that it is as likely as not 
that the veteran had a right ear fungal infection in service, 
that he has had chronic right ear infections since that time, 
and that he currently has residual scarring of the tympanic 
membrane of that ear, service connection for residuals of a 
right ear fungal infection manifested by tympanic membrane 
scarring is in order with the resolution of reasonable doubt 
in the veteran's favor.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  


ORDER

Service connection for residuals of a right ear fungal 
infection to include tympanic membrane scarring is granted. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

